DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8, in the reply filed on 17 December 2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over BAWISKAR et al. (WO 2015/102886 A2) in view of Campbell et al. (US 2009/0121372 A1).
Regarding claim 1, Bawiskar discloses a process to form a "functionalized ethylene-based polymer" from a first composition comprising an ethylene-based polymer and at least one polar compound, and at least one peroxide (title/abstract), said process comprising at least the following:
a) thermally treating the first composition, in at least one extruder comprising at least one barrel, to form the functionalized ethylene-based polymer (pp. 7:20+, 8:19+,- 28:3-17, 30+; Table 2A-D);
b) extruding the functionalized ethylene-based polymer, in melt form, to form an extrudate (pp. 7:20+, 28:3-17);
c) cooling the extrudate (pp. 2:19+, 28:3-17); and
d) pelletizing the extrudate (pp. 2:19+, 28:3-17); and
wherein the "efficiency of the peroxide consumption, after the thermal treatment, is > 91 wt% within the at least one extruder (FIG. 3; pp. 30-33; Table 2A-D) as calculated based on the residual peroxide; and
3 (28:3-17; Table 2A-D, MPEP § 2144.05), and
cooling in water prior to pelletizing (2:19+).
Bawiskar does not appear to explicitly disclose pelletizing at a pelletization temperature, Tpei (in 0C), < the crystallization temperature Tc (in 0C) of the functionalized ethylene-based polymer. Although Bawiskar does discuss the level of crystallization of the functionalized ethylene-based polymer (15:12+). 
However, Campbell discloses a method for pelletizing in which the pelletizing temperature may be: (e) at or below the crystallization temperature of the polymer feed (¶ 11).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Bawiskar to include pelletization below the crystallization temperature of Campbell, because such temperatures are known in the art for similar processes and would produce expected results. 
Regarding claim 2, Bawiskar discloses a peroxide half-life that overlaps the claimed half-life at 200º C. < total reaction time/3.5 (2:1-3, 3:1-3, 3:25+, § 2144.05).
Regarding claim 3, Bawiskar discloses the at least one peroxide decomposes into at least one primary radical selected from the following radicals: a) RCOO-, wherein R is an alkyl; b) RO., wherein R is an alkyl; or c) ROC(O)O., wherein R is an alkyl (3:7-10).  
Regarding claim 4, Bawiskar discloses the at least one polar com-pound is an anhydride-containing compound and/or carboxylic acid-containing compound (4:28-30. 6:19+).  
Regarding claim 5, Bawiskar discloses the ethylene-based polymer has a melt viscosity which overlaps the claimed range at 3500F (177º C.) < 20,000 cP (14:1+, MPEP § 2144.05).  
Regarding claim 6, Bawiskar discloses the ethylene-based polymer has a density which overlaps the claimed range of < 0.900 g/cc (15:21+, MPEP § 2144.05).  
< 15,000 cP (10:12+, MPEP § 2144.05).  
Regarding claim 8, Bawiskar discloses the functionalized ethylene-based polymer has a density which overlaps the claimed < 0.900 g/cc (12:30+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fowler; J. Nicholas et al.
US 20060076705 A1
Berti; Douglas A. et al.
US 20100124607 A1
Strait; Chad A. et al.
US 4927888 A
Bawiskar; Santosh S. et al.
US 10894852 B2
Read; Michael D. et al.
US 10131732 B2



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742